Citation Nr: 0637868	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to 
October 1953.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

This matter has been advanced on the Board's docket pursuant 
to the provisions of 38 C.F.R. § 20.900.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the November 2006 hearing, the veteran testified that he 
had studied to be an audiologist when he was in his early 
twenties.  See Transcript at page 12-13.  When asked if he 
had continued in the field of audiometrics, he stated he had 
to "some extent" and had received a Ph.D. with a principal 
emphasis in audiology.  Id. at 13.  The veteran also 
testified he was involved in teaching audiometry and hearing 
loss for nine years.  Id.  There is no evidence in the record 
that shows the veteran's credentials.  If these facts are 
true, the veteran would be competent to provide an opinion 
regarding the etiology of his hearing loss.  Therefore, a 
remand is necessary to allow the veteran an opportunity to 
establish his credentials.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  The veteran should be invited to 
submit documentation establishing his 
credentials as an audiologist.

2.  If additional evidence is received, 
the matter should be reviewed, and if the 
benefits sought are not granted, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


